Citation Nr: 1044197	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 
1967.  

This appeal to the Board of Veterans Appeals (Board) arises from 
an April 2006 rating action which granted service connection for 
PTSD, evaluated as 30 percent disabling, and which assigned an 
effective date for service connection of December 14, 2005.  The 
Veteran appealed the issue of entitlement to an increased initial 
evaluation.  

In April 2010, the Veteran was afforded a hearing before F. Judge 
Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is shown to have been manifested by symptoms 
that include sleep difficulties, nightmares, flashbacks, anxiety, 
depression, irritability, isolative behavior, and panic attacks; 
and occupational and social impairment with reduced reliability 
and productivity, but not occupational and social impairment, 
with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial 
rating for his service-connected PTSD.  During his hearing, held 
in April 2010, he testified that he had such symptoms as 
flashbacks, poor sleep, panic attacks three to four times per 
week, and poor memory, and that he had to quit his job as a truck 
driver about a year and a half before because of "road rage."  

The Board notes that two statements from private health care 
providers, dated in 2010, have been received subsequent to the 
issuance of the most recent supplemental statement of the case, 
dated in May 2009.  This evidence is accompanied by a waiver of 
RO review.  Therefore a remand is not required.  See 38 C.F.R. §§ 
19.37, 20.1304 (2010). 
 
With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service records show that he 
served in Vietnam, and that his awards include the Purple Heart 
and the Combat Infantryman Badge.  The medical evidence shows 
that the Veteran began receiving treatment for psychiatric 
symptoms in 2006.  

The Board further notes that service connection is currently in 
effect for residuals of shell fragment wound, left distal arm, 
evaluated as 20 percent disabling.  

In April 2006, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  The RO assigned an effective 
date for service connection (and the 30 percent rating) of 
December 14, 2005.    

The Veteran has appealed the issue of entitlement to an initial 
evaluation in excess of 30 percent.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.   

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactory, 
with routine behavior, self care, and conversation normal), due 
to such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep impairment; 
or mild memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: Suicidal ideations; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 
are not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).   

The relevant medical evidence consists of a several statements 
from private health care providers, dated between 2006 and 2010, 
and a VA examination report.    

A VA examination report, dated in March 2006, shows that the 
Veteran reported that he did not have a history of 
hospitalizations for psychiatric symptoms, and that he was not 
receiving outpatient counseling.  He reported having psychiatric 
symptoms that were "occasional to frequent, of moderate 
severity, and chronic."  He also reported having mild 
depression, with symptoms in the past that included anger, loss 
of control, and being verbally abusive, and which he attributed 
to two failed marriages.  He stated that these symptoms had 
"diminished to a great extent."  He reported difficultly 
sleeping, and occasional flashbacks, and a heightened startle 
response.  He stated that he preferred to be by himself because 
of his frequent and intrusive memories.  The quality of peer 
relationships and social adjustment was fair.  He had no 
substance abuse or legal problems, and the report indicates that 
he had been unemployed for three years and considered himself to 
be retired.  On examination, thought processes were logical and 
sequential.  Cognitive functioning was grossly intact and 
communication was relatively easy.  Insight and judgment were 
adequate.  There was no psychotic thought disorganization, no 
delusions or hallucinations, and no suicidal or homicidal 
ideation.  Hygiene was good.  He was oriented times three.  The 
report notes, "Memory was not a complaint," and that long and 
short-term memory were adequate.  There was frequent sleep 
impairment.  Speech was relevant, with rate and flow within 
normal limits.  Panic attacks were not noted.  Psychosocial 
functions status was "fair."  The Axis I diagnosis was PTSD.  
The Axis V diagnosis was a GAF score of 62. 
  
A statement from J.N., M.D., dated in August 2006, shows that the 
Veteran was noted to have a long history of PTSD (although he had 
never sought any help), with feelings of constant anxiety, and 
that, "As long as he is working, he is okay."  He reported 
waking up frequently, and having nightmares and flashbacks, and 
waking up drenched in sweat at times.  On examination, he was 
oriented to time, place and person.  Associations, intellect, and 
judgment were all "okay."  He denied visual and auditory 
hallucinations, and delusions.  Memory was intact.  He was not 
suicidal or homicidal.  The diagnosis was PTSD.  He was started 
on Cymbalta, 30 mg. (milligrams), and Lorazepam, 1 mg. at night. 

A report from A.H.N., Psy.D., dated in September 2007, shows that 
the veteran reported a history of chronic and severe emotional, 
behavioral, and psychological problems for the last 30 years.  He 
reported such symptoms as nightmares and flashbacks, an 
exaggerated startle response, irritability, depression, panic 
attacks, difficulty sleeping and concentrating, mood swings, 
memory problems, and work difficulties when he was around others.  
He stated that he was in his third marriage, with the first two 
having ended due to his psychiatric symptoms.  On examination, 
his grooming and hygiene were noted to be good.  He reported 
having flashbacks, but not any type of delusions or 
hallucinations, current suicidal or homicidal ideation or intent, 
although he had a past history of four arrests for assault and 
battery.  He indicated that he kept to himself as a way to manage 
his highly volatile mood and explosive behaviors.  Recall for 
remote information was intact, but he reported problems with 
recent and immediate recall.  There were no obvious indications 
of disturbed or peculiar thinking indicative of psychosis.  
Speech was clear and audible.  Insight and judgment were 
historically poor.  The diagnoses were PTSD and depressive 
disorder.  The examiner stated that his symptoms were 
"debilitating," and that he was able to manage in his job such 
that he is able to manage "not losing it" just enough not to 
get fired and not get into legal trouble, and to be "nearly 
unemployable."  His GAF score was "between 40-45."  Individual 
psychotherapy was strongly recommended.  

A note from J.K.N.,  M.D., dated in March 2010, states that the 
Veteran is receiving treatment for PTSD, and that he is doing 
well on Cymbalta.  

A report from T.J.H., Psy.D., dated in March 2010, states that 
the Veteran has PTSD symptoms that included night sweats, 
nightmares, flashbacks, irritability, and anxiety attacks.  A GAF 
score was provided of "between 45 and 50."  The psychologist 
states that the Veteran cannot work "because of the intense 
nature" of his anxiety attacks and flashbacks.  

Two letters from the Veteran's spouse, received in 2006 and 2010, 
show that she states that the Veteran has panic attacks which 
occur two to three times per week, sleep difficulties manifested 
by sweating, shouting, and thrashing, and that he spends most of 
his time sleeping or wanting to be by himself.  He was further 
noted to be withdrawn and short-tempered with their son, and to 
avoid social gatherings.  

Two other lay statements have been received which only discuss 
the conditions of the Veteran's Vietnam service, as opposed to 
his current symptoms.  They are therefore not relevant to the 
issue on appeal.  

A statement from the Veteran's former employer, dated in 
September 2008, states that the Veteran was "recently retired" 
and that his career had been cut short by the stress of driving.  
The Veteran was reported to have "road rage" which ultimately 
resulted in his decision to retire.  

The Board finds that the criteria for a 50 percent rating have 
been met.  The Veteran is shown to have PTSD manifested by 
symptoms that include sleep difficulties, nightmares, flashbacks, 
anxiety, depression, irritability, isolative behavior, and panic 
attacks.  He has been afforded GAF scores ranging between 40 and 
62.  This is evidence of a wide range of  severity, running from 
mild symptomatology to major impairment.  QRDC DSM-IV.  In this 
regard, he was afforded a GAF score of 62 in the March 2006 VA 
examination report.  However, it appears that he began requiring 
medication for control of his symptoms a few months later (in 
August 2006).  Neither of his two subsequently-dated GAF scores 
(dated in 2007 and thereafter), were higher than 50.  This is 
evidence of, at best, severe symptoms.  Id.  Based on the 
foregoing, the Board finds that the evidence is at least in 
equipoise, and that affording the Veteran the benefit of all 
doubt, that his PTSD is shown to be productive of occupational 
and social impairment with reduced reliability and productivity.  
Accordingly, the criteria for an initial evaluation of 50 percent 
have been met.  

An evaluation in excess of 50 percent is not warranted.  To the 
extent that the Veteran has been afforded GAF scores in the range 
of 40 to 45, when this evidence is read in context with the other 
medical evidence of record, this evidence is insufficient to 
warrant a rating in excess of 50 percent.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be 
indicative of a certain level of occupational impairment, it is 
only one factor in determining an appellant's degree of 
disability).  Two statements from private health care providers 
also indicate that he is unemployable, or nearly so, due to his 
symptoms.  With regard to the psychiatric findings, the Veteran 
has consistently been shown to be oriented.  There is no evidence 
of a thought disorder, delusions or hallucinations, psychotic 
behavior, inadequate hygiene, or such symptoms as suicidal or 
homicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near continuous panic 
or depression, or spatial disorientation.  With regard to his 
employment, the record contains somewhat conflicting statements.  
For example, various reports, and the Veteran's testimony, 
indicate the following: he was retired for three years (as of 
March 2006); he quit his job about a year and a half prior to 
April 2010; he was employed as of September 2007; he was a "city 
driver" for a taxi company who was "recently retired" as of 
September 2008; he was a truck/"semi" driver for 30 years.  
Although he has complained of a difficulties with memory, the 
actual findings do not show any impairment.  In summary, the 
Veteran's symptoms are not sufficiently severe to have resulted 
in occupational and social impairment with deficiencies in most 
areas, and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  The Board 
therefore finds that overall, the findings are more nearly 
consistent with occupational and social impairment with reduced 
reliability and productivity, but not occupational and social 
impairment with deficiencies in most areas.  

To the extent that the claim has been denied, the Board has 
determined that the evidence does not show that the Veteran's 
symptoms are of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of that 
assigned under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the Veteran's increased initial evaluation claim, the 
Board has considered the determinations in Fenderson and Hart, 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period, except as noted.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of his PTSD such that an 
increased initial evaluation is warranted, except as noted.  

To the extent that the claim has been denied, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's claim, 
such rule is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in February 2006.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  In this regard, the February 2006 VCAA 
notice was issued in association with the Veteran's claim for 
service connection for PTSD, and this claim was granted in April 
2006.  In such cases, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination.  The Board concludes, 
therefore, that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

A 50 percent rating, and no more, for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

Once a veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence of 
unemployability, an informal claim for a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001); 38 C.F.R. 3.155 (2003).  

In this case, a September 2007 report from A.H.N., Psy.D., states 
that the Veteran is "nearly unemployable" due to his PTSD 
symptoms, and a March 2010 report from T.J.H., Psy.D., states 
that the Veteran cannot work "because of the intense nature of 
the anxiety attacks and flashbacks."  A September 2008 statement 
from the Veteran's former employer states that the Veteran was 
"recently retired" whose career was cut short by the stress of 
driving, and that he had "road rage" that ultimately resulted 
in his decision to retire.  Given this evidence, the Board finds 
that a TDIU claim has been raised. 

In Rice v. Shinseki, 22 Vet. App. 447 2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU rating 
for a particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction to 
consider that issue.  The Court indicated that if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand that issue.   

Here, the RO has not yet adjudicated a claim for TDIU, nor has 
the Veteran been afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement to 
TDIU.

2.  Develop and adjudicate the issue of 
entitlement to TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


